Citation Nr: 1737477	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES 

1. Entitlement to an effective date prior to June 8, 2009 for the award of service connection for degenerative joint disease and scoliosis of the thoracic spine, to include on the basis of allegations of clear and unmistakable error (CUE) in a December 1975 rating decision.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and scoliosis of the thoracic spine, and in excess of 20 percent from June 2, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973.

These matters come to the Board of Veterans' Appeals on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The May 2010 rating decision granted service connection for degenerative joint disease and scoliosis of the thoracic spine, and assigned an initial 10 percent rating effective June 8, 2009.  The Veteran disagreed with the assigned effective date and initial rating, and perfected this appeal.  In this connection, the Board accepts the Veteran's June 2010 request for reconsideration of the initial rating as a notice of disagreement with the October 2010 rating decision, as he specifically asserted his rating should have been higher, and disagreed with the overall assessment of the prior VA examiner.  

During the pendency of the appeal, an April 2011 rating decision increased the Veteran's disability rating for his back from 10 percent to 20 percent, effective January 7, 2011.  An August 2012 rating decision changed the effective date of the 20 percent rating to June 2, 2010.  Nonetheless, the claim is still in appellate status because the Veteran has not expressed satisfaction with either rating decision.

As discussed below, the Board is granting-in part-the Veteran's claim for an effective date earlier than June 8, 2009 for the award of service-connection for his back disability, based on a finding that his September 7, 2006 application to reopen remained pending upon submission of new and material evidence within one year of a January 2007 rating decision.  As an alternate means to obtain an earlier effective date, the Veteran has also argued that the RO made clear error in its December 1975 rating decision (denying entitlement to service connection for a spine disability), as the decision was based on medical evidence that incorrectly diagnosed the Veteran with a congenital back disability.  The Board recognizes the Veteran's assertion as an allegation of CUE in the December 1975 rating decision.  Because, in adjudicating the Veteran's earlier effective date claim, the RO did not address whether CUE exists in the December 1975 rating decision, the issue of whether an effective date prior to September 7, 2006 may be awarded based on allegations of CUE will be remanded to the agency of original jurisdiction (AOJ) for consideration and adjudication.

For purposes of this decision, the Board is finding that the December 1975 rating decision is indeed final, but recognizes that the outcome of the Veteran's CUE claim may alter that finding at a later date.

The Board adds that the Veteran, through his representative, has asserted that he is unable to work due to his back disorder.  See the June 12, 2017 Informal Hearing Presentation.  As the issue of entitlement to TDIU has been raised while the Veteran's claim for a higher back disability rating is pending, the issue is part and parcel with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran's CUE claim, his claim for a higher initial rating for his back disability, and his TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a December 1975 rating decision, the RO denied the Veteran's service-connection claim for a spine disability.  The Veteran did not appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  On September 7, 2006, the Veteran submitted an application to reopen his claim for entitlement to service connection for aback disability.

3.  In a January 2007 rating decision, the RO denied the Veteran's application to reopen.  

4. In December 2007, within one year of the January 2007 rating decision, the Veteran submitted additional medical evidence identifying treatment for a current spine disability, and the RO did not determine whether the evidence was new and material to the September 2006 claim; as such the claim remained pending.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The criteria for an effective date of September 7, 2006 for the award of service connection for a low back disability have been met. 38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. §§ 3.156(b), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400. When service connection is granted based on new and material evidence and the claim is received after final disallowance, the effective date will be the date of receipt of the new claim or the date that entitlement arose.  38 C.F.R. § 3.400 (2016). Unless specifically provided, the effective date will be assigned on the basis of the facts as found. 

The Veteran contends that is entitled to an effective date earlier than June 8, 2009 for the award of service connection for his back disability.  For the reasons discussed below, the Board will award an effective date of September 7, 2006.  To this extent only, the appeal is granted.  As noted above however, the Veteran argues that an effective date dating back to the 1970s should be awarded based on allegations of CUE in a December 1975 rating decision.  The Board will discuss this contention in the Remand section below.

The Veteran was originally denied service connection for epiphysitis of the dorsal spine in a December 1975 rating decision.  He did not appeal the decision, nor did he submit new and material evidence within one year.  The appeal period for this decision has expired and the decision is now final.  On September 7, 2006, the Veteran submitted a request to reopen his claim.  His petition to reopen was denied in a January 2007 rating decision.  However, in December 2007, the Veteran submitted additional evidence-specifically private medical records documenting treatment for disabilities of his spine.  The RO did not make a determination as to whether the additional evidence was new and material, triggering a need to readjudicate.

On June 8, 2009, the Veteran submitted a second request to reopen his back condition claim and a May 2010 rating decision granted service connection for degenerative joint disease and scoliosis of the thoracic spine, and assigned an initial 10 percent rating effective the date of his claim to reopen, received on June 8, 2009.
Based on the provisions of 38 C.F.R. § 3.156(b), the Veteran's September 7, 2006 claim remained pending.  Section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim. See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010). Most recently, in Beraud v. McDonald, the United States Court of Appeals for the Federal Circuit held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim remains pending. Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  In this case, the medical records submitted in December 2007, within one year of the January 2007 rating decision denying the Veteran's application to reopen his back claim, relate specifically to the Veteran's treatment and diagnoses of the back disability for which he is now service-connected.  

As VA did not determine whether the private medical records submitted in December 2007 were new and material, the claim filed on September 7, 2006 remained pending.  As such, the Board finds that assignment of an effective date of September 7, 2006 for the award of service connection is granted, as that is the date the Veteran filed his claim to reopen.


ORDER

Entitlement to an effective date of September 7, 2006 for degenerative joint disease and scoliosis of the thoracic spine is granted.  To this extent only, the appeal is granted.


REMAND

The Veteran argues that an effective date in 1975 should be granted for the award of service connection for his back disability.   He argues that the VA examiner misdiagnosed his back disability as congenital in nature at the time when his claim for a back disability was first adjudicated in 1975, and that such incorrect information was the basis for the RO's denial of service connection in December 1975 rating decision.  See November 01, 2010 Correspondence from the Veteran.  In essence the Veteran asserts either that the record was incomplete in 1975, or that incorrect facts were before the adjudicator, and he has alleged error.  As the RO has not yet addressed whether an effective date prior to September 7, 2006 can be awarded on the basis of CUE in a December 1975 rating decision, the Board remands this matter to the AOJ for first adjudication. 

As noted above, the Board has awarded an effective date of September 7, 2006 for the award of service connection for the Veteran's back disability.  In so far as the Veteran has perfected an appeal as to his initial rating for the back disability, and as no initial rating has been assigned from September 7, 2006 to June 8, 2009, the issue must be remanded to afford the AOJ the opportunity to assess and assign an initial rating in the first instance.  

Finally, on remand, the Veteran should be asked to complete and submit an updated VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The issue of entitlement to TDIU should then be readjudicated.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  He should be instructed to fill and return the form to VA. 

2.  Adjudicate the Veteran's claim for an effective date earlier than September 7, 2006 for the award of service connection for his spine disability, to include on the basis of allegations of CUE in a December 1975 rating decision. 

3. Readjudicate the Veteran's claim for a higher initial rating for his service-connected spine disability, to include assigning an initial rating for the time period from September 7, 2006 to June 8, 2009.  

4.  Adjudicate the Veteran's claim for TDIU.  

5.  If any benefit sought on appeal remains denied, in whole or in part, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


